DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.  Claims 1 – 10 are currently pending in this application.
In view of applicant’s amendment and arguments regarding rejection of various claims under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states in line 5 “testing devices”, it should state “testing device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in lines 5 – 6 “according to each of test items”. It is not clear what “test items” represent: is it different mobile terminal testing devices? Or is it different steps in the testing sequence? Or is it something else? This is not a matter of excessive broadness in the claim but simply a failure to particularly point out and distinctly claim the subject matter.
Claims 8 – 10 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120100813 (Mow) in view of alternatively (US 20190053160 (He) or US 20170251460 (Agiwal)) and further in view of US 20140323059 (Wakasa).
Regarding claim 1, Mow teaches “A mobile terminal testing device for testing a mobile terminal…” “…which is a second mobile terminal testing device simulating a base station (FIG 10 with corresponding description. Paragraph 0090: first, second, and third base stations (e.g., base station emulators or real base stations) 200 may communicate wirelessly with DUT 10. Therefore, any one of these three base station emulators may be considered to be “A mobile terminal testing device which is a second mobile terminal testing device”)…” “…a first mobile terminal testing device[[s]] simulating a base station (any one of the other two base station emulators 200 in FIG 10 may corresponds to the recited)…”

Mow in paragraph 0093 teaches or at least fairly suggests that the base stations emulators may utilize different communication standards and the setup may be used to test real-life scenario including those of cross-technology handover (e.g., when DUT 10 is transitioning between cells that use different communications standards), and other cell crossing scenarios. Additional test scenarios are disclosed at least in paragraphs 0017, 0078 and 0091. However, Mow does not disclose that the testing “is according to 
create the test scenario in which parameters and signal sequences are set according to the succeeding communication standard, and
at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario, generate the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard;
transmit the generated control signaling message to the first mobile terminal testing device so that the first mobile terminal testing device transmits the control signaling message generated for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard, and
display a state of communication with the mobile terminal on a display unit of the second mobile terminal testing device.”

He in paragraphs 0077 – 0089 and FIGS. 5A and 5B teaches diagrams illustrating examples 500 of power management via cross-RAT signaling in an NSA configuration. FIGS. 5A and 5B include a NR BS 110 (which is 5G NR base station) and (assume for the sake of explanation that this base station is “a second… device” “operating in a succeeding communication standard that succeeds a preceding communication standard”) may provide a wakeup message (“in communication with”) to the LTE BS 110 (assume for the sake of explanation that this base station is “a first… device” “operating in the preceding communication standard”) to cause the UE 120 to wake up from the power saving state. This wakeup message provided by the NR BS 110 to the LTE BS 110 represents “the second … device is configured to: … generate the control signaling message generated with the parameters and sequences according to … the succeeding communication standard [i.e. 5G NR]; transmit the generated control signaling message to the first … device.”  The NR BS 110 may provide the wakeup message in a transparent RRC container which is a header for the wakeup message that causes the LTE BS 110 to forward or relay the wakeup message to the UE 120 without processing a payload of the wakeup message. In this way, an existing LTE implementation can be used without modification of the messaging protocol, which simplifies implementation and conserves network resources. Furthermore, processing resources of the LTE BS 110 are conserved that would otherwise be used to process the payload of the wakeup message. Paragraph 0081: As shown by reference number 530, the LTE BS 110 may forward or relay the wakeup message to the UE 120 without processing a payload of the wakeup message (e.g., since the wakeup message is associated with a transparent “the first … device transmits the control signaling message generated for the succeeding communication standard [i.e. 5G NR] to the mobile terminal on a plane of the preceding communication standard [i.e. LTE].”
In alternative embodiment shown in FIG 5B, paragraph 0084, as shown by reference number 550, the NR BS 110 (“a second … device” “operating in a succeeding communication standard that succeeds a preceding communication standard”) may provide a wakeup message (“in communication with”) to the LTE BS 110 (“a first … device” “operating in the preceding communication standard”) to cause the UE 120 to wake up from a power saving state of the C-DRX cycle. Paragraph 0085: the wakeup message may be provided on a backhaul interface between the NR BS 110 and the LTE BS 110, such as an X2 interface. This wakeup message provided by the NR BS 110 to the LTE BS 110 represents “the second … device is configured to: … generate the control signaling message generated with the parameters and sequences according to … the succeeding communication standard [i.e. 5G NR]; transmit the generated control signaling message to the first … device.” Paragraph 0086: As shown by reference number 560, the LTE BS 110 may receive the wakeup message, and may generate a wakeup instruction based at least in part on the wakeup message. Paragraph 0087: As shown by reference number 570, the LTE BS 110 may provide the wakeup instruction via an LTE connection to the UE 120. For example, the wakeup instruction may be a MAC control element (CE). This represents “the first … device transmits the control signaling message generated for the succeeding communication standard [i.e. 5G NR] to the mobile terminal on a plane of the preceding communication standard [i.e. LTE].”
Additionally, He clearly discloses that the mobile terminal “supporting non-standalone (NSA)” (see paragraphs 0030, 0054 (operation at UE 120 to perform power management via cross-RAT signaling in an NSA configuration), 0072 (UEs having a non-standalone (NSA) configuration may communicate using a NR RAT and another RAT, such as an LTE RAT.) and elsewhere in the disclosure).
It is understood, that the communication standard of NR BS 110 (“a second … device” “operating in a succeeding communication standard that succeeds a preceding communication standard”) is different from the communication standard of LTE BS 110 (“a first … device” “operating in the preceding communication standard”), the frequencies used for communication to the UE are different for both base stations (Indeed, as stated in paragraph 0101, the first RAT is a Long Term Evolution or a 4th Generation (4G) RAT, and the second RAT is a New Radio or a 5th Generation (5G) RAT; the first RAT (which would be LTE) operates in a sub-6 GHz band and the second RAT (which would be NR or 5G) operates in a mm Wave band) and it is either implicit that “when the preceding communication standard is not supported by the second … device”, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this may be the case.
Additionally or alternatively, the claim does not specify what happens just in case if this condition is not fulfilled (i.e. hypothetical situation when the preceding communication standard is supported by the second device). Therefore, unconditional 

Therefore, since the setup of Mow is intended to test various real-life scenarios using multiple base stations utilizing different communication standards, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the signal flow of an additional real-life scenario disclosed by He, in the setup of Mow, thus arriving at an additional “test scenario” so that the base stations of different communication standards of He would be implemented in the first and second “mobile terminal testing devices”. Doing so would have expanded the usage of the setup to additional real-life scenarios.
In the system of combined Mow and He’s disclosures, one of the base stations 200 shown in FIG 10 of Mow, for example the top base station 200, would have corresponded either to the real NR BS 110 of He used to test device under test DUT 10 of Mow, or its emulator (“a second mobile terminal testing device simulating a base station operating in a succeeding communication standard that succeeds a preceding communication standard”), and another base station 200 shown in FIG 10 of Mow, for example the middle base station 200, would have corresponded either to the real LTE BS 110 of He used to test device under test DUT of Mow, or its emulator (“a first mobile terminal testing device simulating a base station operating in the preceding communication standard”). The combined system would have implemented the test with a real-life scenario disclosed in He’s paragraphs 0077 – 0089 so that “when the 
“…generate the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard;
transmit the generated control signaling message to the first mobile terminal testing device (He, paragraph 0079: As shown by reference number 520, the NR BS 110 (“second mobile terminal testing device”) may provide a wakeup message (“a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard”) to the LTE BS 110 (“the first mobile terminal testing device”) to cause the UE 120 to wake up from the power saving state. Alternatively, paragraph 0084, as shown by reference number 550, the NR BS 110 (“second mobile terminal testing device”) may provide a wakeup message (“a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard”) to the LTE BS 110 (“first mobile terminal testing device”) to cause the UE 120 to wake up from a power saving state of the C-DRX cycle.) so that the first mobile terminal testing device transmits the control signaling message generated for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard (He, paragraph 0081: As shown by reference number 530, the LTE BS 110 (“first mobile terminal testing device”) may forward or relay the wakeup message to the UE 120 without processing a payload of the wakeup message (e.g., since the wakeup message is associated with a transparent RRC container). As further shown, the LTE BS 110 may forward or relay the wakeup message on an LTE connection (“transmits the control signaling message generated for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard”). Alternatively, paragraph 0086: As shown by reference number 560, the LTE BS 110 may receive the wakeup message, and may generate a wakeup instruction based at least in part on the wakeup message. Paragraph 0087: As shown by reference number 570, the LTE BS 110 may provide the wakeup instruction via an LTE connection to the UE 120 (“transmits the control signaling message generated for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard”).).

Alternatively, Agiwal in FIG 4 with corresponding description teaches another real-world scenario such as a signal flow diagram illustrating a method for a beamformed random access procedure. This includes user equipment UE 401, MeNB 402 and SeNB 403. The description of these abbreviations is given in paragraph 0013: a master eNB (MeNB) and a secondary eNB (SeNB). Additionally, paragraphs 0067 – 0068 explain what these base stations may be: MeNB is an LF-BS (low-frequency) employing lower carrier frequency consisting of legacy cellular band (sub-3 GHz), while SeNB is a HF-BS (high-frequency) employing a carrier frequency at higher frequencies and is used for next generation communication (commonly referred to as 5th-generation (5G)).
As stated in paragraph 0079, At operation 412, the SeNB 403 (which is 5G base station) (assume for the sake of explanation that SeNB 403 is “a second … device” “operating in a succeeding communication standard that succeeds a preceding communication standard”) transmits the SeNB Addition Request ACK including its beamforming capability to the UE 401 for example in the HF RACH Config. As shown in FIG 4 and described in paragraph 0080, this RACH Config signal is received by the MeNB 402 (which is a legacy base station) (assume for the sake of explanation that MeNB 402 is “a first … device” “operating in the preceding communication standard”). This process represents “the second … device is configured to: … generate the control signaling message generated with the parameters and sequences according to … the succeeding communication standard [i.e. 5G NR]; transmit the generated control signaling message to the first … device.” Paragraph 0080: At operation 413, the MeNB 402 (which is a legacy base station) (“first … device”) transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401. This represents “the first … device transmits the control signaling message generated for the succeeding communication standard [i.e. 5G NR] to the mobile terminal on a plane of the preceding communication standard [i.e. LTE]”.
It is understood, that the communication standard of SeNB 403 (“second … device” “operating in a succeeding communication standard that succeeds a preceding communication standard”) is different from the communication standard of MeNB 402 (“first … device” “operating in the preceding communication standard”), the frequencies used for communication to the UE are different for both base stations, as explained in paragraphs 0067 – 0068, and it is either implicit that the control signal transmitted by the MeNB 402 (“first … device”) belongs to the the preceding communication standard is not supported by the second … device” SeNB 403, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this may be the case.
Additionally or alternatively, the claim does not specify what happens just in case if this condition is not fulfilled (i.e. hypothetical situation when the preceding communication standard is supported by the second device). Therefore, unconditional implementation of Agiwal’s method regardless of whether the “preceding communication standard” is or is not supported would also meet the specific claim language.

Although the UE is not explicitly disclosed as “supporting non-standalone (NSA)”, Agiwal teaches in paragraph 0068 that the procedure is used in Non-Standalone 5G System. Additionally, user equipment devices “supporting non-standalone (NSA)” are well-known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the disclosed sequence specifically for the user equipment “supporting non-standalone (NSA)” with predictable results. Doing so would have expanded the usage of the method to those devices “supporting non-standalone (NSA)”.

Therefore, since the setup of Mow is intended to test various real-life scenarios using multiple base stations utilizing different communication standards, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the additional real-life scenario disclosed by Agiwal, in the setup of Mow, thus arriving at an additional “test scenario” so that the base stations of different communication standards of Agiwal would be implemented in the first and second “mobile terminal testing devices”. Doing so would have expanded the usage of the setup to additional real-life scenarios.

In the system of combined Mow and Agiwal’s disclosures, one of the base stations 200 shown in FIG 10 of Mow, for example the top base station 200, would have corresponded either to the real SeNB 403 of Agiwal used to test device under test DUT 10 of Mow, or its emulator (“a second mobile terminal testing device simulating a base station operating in a succeeding communication standard that succeeds a preceding communication standard”), and another base station 200 shown in FIG 10 of Mow, for example the middle base station 200, would have corresponded either to the real MeNB 402 of Agiwal used to test device under test DUT of Mow, or its emulator (“a first mobile terminal testing device simulating a base station operating in the preceding communication standard”). The combined system would have implemented the test with a real-life scenario disclosed in Agiwal’s paragraphs 0079 – 0080 so that “when the preceding communication standard is not supported by the second mobile terminal testing device, the second mobile terminal testing device is configured to: …
generate the control signaling message generated with the parameters and sequences according to a test scenario for the succeeding communication standard;
transmit the generated control signaling message to the first mobile terminal testing device (Agiwal, paragraph 0079: At operation 412, the SeNB 403 (“the second mobile terminal testing device”) transmits the SeNB Addition Request ACK including its beamforming capability to the MeNB 402 (“the first mobile terminal testing device”) for example in the HF RACH Config.) so that the first mobile terminal testing device transmits the control signaling message generated for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard (Agiwal, paragraph 0080: At operation 413, the MeNB 402 (“the first mobile terminal testing device”) transmits the RRC Connection Reconfiguration including the received HF RACH Config (“the control signaling message generated for the succeeding communication standard”) to the UE 401.).
Further, with respect to the testing being done “according to a test scenario”; “create the test scenario in which parameters and signal sequences are set according to the succeeding communication standard, and at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario”; “display a state of communication with the mobile terminal on a display unit of the second mobile terminal testing device”, Wakasa also teaches a mobile communication terminal test device that communicates with a mobile communication terminal to perform a test operation, such as an operation of evaluating the performance of the mobile communication terminal, and can display various kinds of information, such as information about the state of communication. (See paragraph 0001)
In operation of Wakasa’s system, the testing being “according to a test scenario (paragraph 0002: A test scenario in which the operation sequence and communication sequence of the mobile communication terminal test device are described is created in advance and stored, and the mobile communication terminal test device operates as a pseudo-base station apparatus which simulates the base station according to the test scenario.)”; “create the test scenario in which parameters and signal sequences are set according to the … communication standard (paragraph 0002 as above; paragraph 0058: The scenario processing unit 16 stores the test scenario (which is, at least implicitly, “created”) in which the settings of the mobile communication terminal test device 10 (corresponds to the recited “parameters”) and a test sequence (corresponds to the recited “signal sequences”) are described and instructs each unit to perform each procedure of the test according to the test scenario.), and at a timing to transmit a control signaling message of the … communication standard according to the test scenario” transmit the message (paragraph 0057: The message processing unit 15 creates a request message to be transmitted to the mobile communication terminal 50 in response to an instruction based on a test scenario from the scenario processing unit 16 and outputs the request message to the layer processing unit 13, which is implicitly done at the appropriate time. Also paragraph 0059); “display a state of communication with the mobile terminal on a display unit of the second mobile terminal testing device (paragraph 0001: display various kinds of information, such as information about the state of communication; paragraph 0010: displays a screen indicating the determined state of the plurality of cells, which corresponds to an elapsed time in the communication; paragraphs 0016, 0064; FIG 3 displaying various “states of communication with the mobile terminal” at different points in time).”

Since in the system of combined Mow and Agiwal or He disclosures the second mobile terminal testing device operates in a “succeeding communication standard”, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to set the settings and test sequences (recited as “parameters and signal sequences”) in the test scenario according to the same “succeeding communication standard”.
Regarding claims 3 and 5, Mow in combination with He or Agiwal teaches or fairly suggests “wherein the succeeding communication standard supported by the second mobile terminal testing device is a successor standard to the preceding communication standard supported by the first mobile terminal testing device” (as in claim 3) and “wherein the succeeding communication standard supported by the second mobile terminal testing device is 5G New Radio (NR), and the preceding communication standard supported by the first mobile terminal testing device is Long Term Evolution (LTE)” (as in claim 5).

Similarly, in the system of combined Mow and Agiwal’s disclosures, as was explained in the rejection of claim 1 above, “the second mobile terminal testing device” is represented by SeNB which is a HF-BS (high-frequency) employing a carrier frequency at higher frequencies and is used for next generation communication (commonly referred to as 5th-generation (5G), and “the first mobile terminal testing device” is represented by MeNB which is an LF-BS (low-frequency) employing lower carrier frequency consisting of legacy cellular band (sub-3 GHz). LTE as the legacy standard is at least implied in paragraph 0003. Therefore, this arrangement meets conditions in both claims.

Regarding claim 2, Mow teaches “A mobile terminal testing device for testing a mobile terminal…” “…which is a first mobile terminal testing device simulating a base station (FIG 10 with corresponding description. Paragraph 0090: first, second, and third base stations (e.g., base station emulators or real base stations) 200 may communicate wirelessly with DUT 10. Therefore, any one of these three base station emulators may be considered to be “A mobile terminal testing device which is a first mobile terminal testing device”)…” “…a second mobile terminal (any one of the other two base station emulators 200 in FIG 10 may corresponds to the recited)…”

Mow in paragraph 0093 teaches or at least fairly suggests that the base stations emulators may utilize different communication standards and the setup may be used to test real-life scenario including those of cross-technology handover (e.g., when DUT 10 is transitioning between cells that use different communications standards), and other cell crossing scenarios. Additional test scenarios are disclosed at least in paragraphs 0017, 0078 and 0091. However, Mow does not disclose that the testing “is according to a test scenario”, that the first base station emulator “operating in a preceding communication standard that precedes a succeeding communication standard, in communication with” the second base station emulator “operating in a succeeding communication standard” and that the mobile terminal “supporting non-standalone (NSA)”. Mow does not disclose “wherein the second mobile terminal testing device creates the test scenario in which parameters and signal sequences are set according to the succeeding communication standard, and at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario, the second mobile terminal testing device generates the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard”, “when the preceding communication standard is not supported by the second mobile terminal testing device,
the first mobile terminal testing device configured to:

transmit the control signal to the mobile terminal on a plane of the preceding communication standard”.

He in paragraphs 0077 – 0089 and FIGS. 5A and 5B teaches diagrams illustrating examples 500 of power management via cross-RAT signaling in an NSA configuration. FIGS. 5A and 5B include a NR BS 110 (which is 5G NR base station) and an LTE BS 110 (which is 4G base station). For example, the NR BS 110 may be associated with a first RAT (e.g., NR), and the LTE BS 110 may be associated with a second RAT (e.g., LTE). Paragraph 0079: As shown by reference number 520, the NR BS 110 (assume for the sake of explanation that this base station is “a second… device” “operating in a succeeding communication standard”) may provide a wakeup message (“in communication with”) to the LTE BS 110 (assume for the sake of explanation that this base station is “a first… device” “operating in a preceding communication standard that precedes a succeeding communication standard” and the receipt of this message is the same as claimed “the first … device configured to: receive, from the second … device, a control signaling message generated with parameters and sequences according to … the succeeding communication standard”) to cause the UE 120 to wake up from the power saving state. The NR BS 110 may provide the wakeup message in a transparent RRC container which is a header for the wakeup message that causes the LTE BS 110 “transmit the control signal to the mobile terminal on a plane of the preceding communication standard.”
Similar procedure is also disclosed in FIG 5B with corresponding description and which also meets the language of the portion of the claim being considered, as explained in the rejection of claim 1 above.

Additionally, He clearly discloses that the mobile terminal “supporting non-standalone (NSA)” (see paragraphs 0030, 0054 (operation at UE 120 to perform power management via cross-RAT signaling in an NSA configuration), 0072 (UEs having a non-standalone (NSA) configuration may communicate using a NR RAT and another RAT, such as an LTE RAT.) and elsewhere in the disclosure).

It is understood, that the communication standard of NR BS 110 (“a second … device” “operating in a succeeding communication standard”) is different from the (“a first … device” “operating in a preceding communication standard that precedes a succeeding communication standard”), the frequencies used for communication to the UE are different for both base stations (Indeed, as stated in paragraph 0101, the first RAT is a Long Term Evolution or a 4th Generation (4G) RAT, and the second RAT is a New Radio or a 5th Generation (5G) RAT; the first RAT (which would be LTE) operates in a sub-6 GHz band and the second RAT (which would be NR or 5G) operates in a mm Wave band) and it is either implicit that “when the preceding communication standard is not supported by the second … device”, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this may be the case.
Additionally or alternatively, the claim does not specify what happens just in case if this condition is not fulfilled (i.e. hypothetical situation when the preceding communication standard is supported by the second device). Therefore, unconditional implementation of He’s method regardless of whether the “preceding communication standard” is or is not supported would also meet the specific claim language.

Therefore, since the setup of Mow is intended to test various real-life scenarios using multiple base stations utilizing different communication standards, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the signal flow of an additional real-life scenario disclosed by He, in the setup of Mow, thus arriving at an additional “test scenario” so that the base stations of different communication standards of He would be implemented in the first 

In the system of combined Mow and He’s disclosures, one of the base stations 200 shown in FIG 10 of Mow, for example the top base station 200, would have corresponded either to the real NR BS 110 of He used to test device under test DUT 10 of Mow, or its emulator (“a second mobile terminal testing device system simulating a base station operating in the succeeding communication standard”), and another base station 200 shown in FIG 10 of Mow, for example the middle base station 200, would have corresponded either to the real LTE BS 110 of He used to test device under test DUT of Mow, or its emulator (“a first mobile terminal testing device simulating a base station operating in a preceding communication standard that precedes a succeeding communication standard”). The combined system would have implemented the test with a real-life scenario disclosed in He’s paragraphs 0077 – 0089 so that “when the preceding communication standard is not supported by the second mobile terminal testing device, the first mobile terminal testing device configured to:
receive, from the second mobile terminal testing device, a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard (He, paragraph 0079: As shown by reference number 520, the NR BS 110 (“a second mobile terminal testing device”) may provide a wakeup message (“a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard”) to be received by the LTE BS 110 (“first mobile terminal testing device”) to cause the UE 120 to wake up from the power saving state.); and
transmit the control signal to the mobile terminal on a plane of the preceding communication standard (He, paragraph 0081: As shown by reference number 530, the LTE BS 110 (“first mobile terminal testing device”) may forward or relay the wakeup message to the UE 120 without processing a payload of the wakeup message (e.g., since the wakeup message is associated with a transparent RRC container). As further shown, the LTE BS 110 may forward or relay the wakeup message on an LTE connection (“on a plane of the preceding communication standard”). Similar mapping would apply when using embodiment of Fig. 5B).”

Alternatively, Agiwal in FIG 4 with corresponding description teaches another real-world scenario such as a signal flow diagram illustrating a method for a beamformed random access procedure. This includes user equipment UE 401, MeNB 402 and SeNB 403. The description of these abbreviations is given in paragraph 0013: a master eNB (MeNB) and a secondary eNB (SeNB). Additionally, paragraphs 0067 – 0068 explain what these base stations may be: MeNB is an LF-BS (low-frequency) employing lower carrier frequency consisting of legacy cellular band (sub-3 GHz), while SeNB is a HF-BS (high-frequency) employing a carrier frequency at higher frequencies and is used for next generation communication (commonly referred to as 5th-generation (5G)).
As stated in paragraph 0079, At operation 412, the SeNB 403 (which is 5G base station) (assume for the sake of explanation that this base station is “a second … device” “operating in the succeeding communication standard”) transmits the SeNB Addition Request ACK including its beamforming capability to the UE 401 for example in the HF RACH Config. As is shown in FIG 4 and described in paragraph 0080, this HF RACH Config signal is received (“in communication with”) by the MeNB 402 (assume for the sake of explanation that this base station is “a first … device” “operating in a preceding communication standard that precedes a succeeding communication standard”, and the process represents “the first … device configured to: receive, from the second … device, a control signaling message generated with parameters and sequences according to … the succeeding communication standard”). Paragraph 0080: At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401 (this represents “transmit the control signal to the mobile terminal on a plane of the preceding communication standard).”

It is understood, that the communication standard of SeNB 403 (“a second … device” “operating in a succeeding communication standard”) is different from the communication standard of MeNB 402 (“a first … device” “operating in a preceding communication standard that precedes a succeeding communication standard”), the frequencies used for communication to the UE are different for both base stations, as explained in paragraphs 0067 – 0068, and it is either implicit that “when the preceding communication standard is not supported by the second … device”, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this may be the case.
not fulfilled (i.e. hypothetical situation when the preceding communication standard is supported by the second device). Therefore, unconditional implementation of Agiwal’s method regardless of whether the “preceding communication standard” is or is not supported would also meet the specific claim language.

Although the UE is not explicitly disclosed as “supporting non-standalone (NSA)”, Agiwal teaches in paragraph 0068 that the procedure is used in Non-Standalone 5G System. Additionally, user equipment devices “supporting non-standalone (NSA)” are well-known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the disclosed sequence specifically for the user equipment “supporting non-standalone (NSA)” with predictable results. Doing so would have expanded the usage of the method to those devices “supporting non-standalone (NSA)”.

Therefore, since the setup of Mow is intended to test various real-life scenarios using multiple base stations utilizing different communication standards, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the signal flow of an additional real-life scenario disclosed by Agiwal, in the setup of Mow, thus arriving at an additional “test scenario” so that the base stations of different communication standards of He would be implemented in the 

In the system of combined Mow and Agiwal’s disclosures, one of the base stations 200 shown in FIG 10 of Mow, for example the top base station 200, would have corresponded either to the real SeNB 403 of Agiwal used to test device under test DUT 10 of Mow, or its emulator (“a second mobile terminal testing device system simulating a base station operating in the succeeding communication standard”), and another base station 200 shown in FIG 10 of Mow, for example the middle base station 200, would have corresponded either to the real MeNB 402 of Agiwal used to test device under test DUT of Mow, or its emulator (“a first mobile terminal testing device simulating a base station operating in a preceding communication standard that precedes a succeeding communication standard”). The combined system would have implemented the test with a real-life scenario disclosed in Agiwal’s paragraphs 0079 – 0080 so that “when the preceding communication standard is not supported by the second mobile terminal testing device, the first mobile terminal testing device configured to:
receive, from the second mobile terminal testing device, a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard (Agiwal, paragraph 0079: At operation 412, the SeNB 403 (“a second mobile terminal testing device”) transmits the SeNB Addition Request ACK including its beamforming capability to the UE 401 for example in the HF RACH Config (“a control signaling message generated with parameters and sequences according to a test scenario for the succeeding communication standard”). As shown in FIG 4 and mentioned in paragraph 0080, the HF RACH signal 412 is received by the MeNB 402 (which is a legacy base station) (“a first mobile terminal testing device”).); and
transmit the control signal to the mobile terminal on a plane of the preceding communication standard (Agiwal, paragraph 0080: At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401.).”

Further, with respect to the testing being “according to a test scenario”; “wherein the second mobile terminal testing device creates the test scenario in which parameters and signal sequences are set according to the succeeding communication standard, and at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario, the second mobile terminal testing device generates the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard”, these limitations are rejected in view of Wakasa as thoroughly explained in the rejection of claim 1 above.
Regarding claims 4 and 6, Mow in combination with He or Agiwal teaches or fairly suggests “wherein the succeeding communication standard supported by the second mobile terminal testing device is a successor standard to the preceding communication standard supported by the first mobile terminal testing device” (as in claim 4) and “wherein the succeeding communication standard supported by the second mobile terminal testing device is 5G New Radio (NR), and the as in claim 6).
Indeed, in the system of combined Mow and He’s disclosures, as was explained in the rejection of claim 2 above, “the second mobile terminal testing device” is represented by the NR BS 110 which is 5G NR base station, and “the first mobile terminal testing device” is represented by LTE BS 110. Therefore, this arrangement meets conditions in both claims.
Similarly, in the system of combined Mow and Agiwal’s disclosures, as was explained in the rejection of claim 2 above, “the second mobile terminal testing device” is represented by SeNB which is a HF-BS (high-frequency) employing a carrier frequency at higher frequencies and is used for next generation communication (commonly referred to as 5th-generation (5G), and “the first mobile terminal testing device” is represented by MeNB which is an LF-BS (low-frequency) employing lower carrier frequency consisting of legacy cellular band (sub-3 GHz). LTE as the legacy standard is at least implied in paragraph 0003. Therefore, this arrangement meets conditions in both claims.

Regarding claim 7, Mow in combination with either He or Agiwal and with Wakasa teaches or fairly suggests “A mobile terminal testing system for testing a mobile terminal supporting non-standalone (NSA) according to a test scenario, comprising:
a second mobile terminal testing device simulating a base station operating in a succeeding communication standard that succeeds a preceding communication standard, configured to:

at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario, generate the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard, and
transmit the generated control signaling message to a first mobile terminal testing device (since this portion of the claim is similar to claim 1 above, this portion of the claim is rejected over Mow in view of either He or Agiwal and Wakasa as explained in the rejection of claim 1 above); and
the first mobile terminal testing device simulating a base station operating in the preceding communication standard, configured to:
receive, from the second mobile terminal testing device, the control signaling message generated with parameters and sequences for the succeeding communication standard; and
transmit the control signaling message generated with parameters and sequences according to the test scenario for the succeeding communication standard to the mobile terminal on a plane of the preceding communication standard (since this portion of the claim is similar to claim 2 above, this portion of the claim is rejected over Mow in view of either He or Agiwal as explained in the rejection of claim 2 above).”
Regarding claims 8 and 9, Mow in combination with He or Agiwal and with Wakasa teaches or fairly suggests “wherein the succeeding communication standard supported by the second mobile terminal testing device is a successor standard to the preceding communication standard supported by the first mobile terminal testing device” (as in claim 8) and “wherein the succeeding communication standard supported by the second mobile terminal testing device is 5G New Radio (NR), and the preceding communication standard supported by the first mobile terminal testing device is Long Term Evolution (LTE)” (as in claim 9).
Indeed, in the system of combined Mow and He’s disclosures, as was explained in the rejection of claims 1 and 2 above, “the second mobile terminal testing device” is represented by the NR BS 110 which is 5G NR base station, and “the first mobile terminal testing device” is represented by LTE BS 110. Therefore, this arrangement meets conditions in both claims.
Similarly, in the system of combined Mow and Agiwal’s disclosures, as was explained in the rejection of claims 1 and 2 above, “the second mobile terminal testing device” is represented by SeNB which is a HF-BS (high-frequency) employing a carrier frequency at higher frequencies and is used for next generation communication (commonly referred to as 5th-generation (5G), and “the first mobile terminal testing device” is represented by MeNB which is an LF-BS (low-frequency) employing lower carrier frequency consisting of legacy cellular band (sub-3 GHz). LTE as the legacy standard is at least implied in paragraph 0003. Therefore, this arrangement meets conditions in both claims.
Regarding claim 10, Mow in combination with He or Agiwal teaches or fairly suggests “A testing method (testing is disclosed by Mow) for testing the terminal supporting non-standalone (NSA) (He, paragraphs 0002 and 0029: the procedure is used in a non-standalone (NSA) configuration. Agiwal, paragraph 0068: the procedure is used in Non-Standalone 5G System) using the mobile terminal testing system according to claim 8 (testing setup is disclosed by Mow), comprising:
generating, by the second mobile terminal testing device, the control signaling message generated with parameters and sequences according to the test scenario for the succeeding communication standard (testing setup and operation are disclosed by Mow. The specific scenario including this step is disclosed in He, paragraph 0079: As shown by reference number 520, the NR BS 110 (“the second mobile terminal testing device”, when used in the testing setup of Mow) may provide a wakeup message (“generating … the control signaling message generated with parameters and sequences according to the test scenario for the succeeding communication standard”) to the LTE BS 110 (“the first mobile terminal testing device”, when used in the testing setup of Mow) to cause the UE 120 to wake up from the power saving state. Alternatively, paragraph 0084, as shown by reference number 550, the NR BS 110 (“the second mobile terminal testing device”, when used in the testing setup of Mow) may provide a wakeup message (“generating … the control signaling message generated with parameters and sequences according to the test scenario for the succeeding communication standard”) to the LTE BS 110 (“first mobile terminal testing device”, when used in the testing setup of Mow) to cause the UE 120 to wake up from a power saving state of the C-DRX cycle. The specific scenario including this step is also disclosed in Agiwal, paragraph 0079: At operation 412, the SeNB 403 (“the second mobile terminal testing device”, when used in the testing setup of Mow) transmits the SeNB Addition Request ACK including its beamforming capability to the MeNB 402 for example in the HF RACH Config (“generating … the control signaling message generated with parameters and sequences according to the test scenario for the succeeding communication standard”).);
transmitting, by the second mobile terminal testing device, the generated control signaling message to the first mobile terminal testing device (He, paragraph 0079: As shown by reference number 520, the NR BS 110 (“the second mobile terminal testing device”, when used in the testing setup of Mow) may provide a wakeup message to the LTE BS 110 (“transmitting … the generated control signaling message to the first mobile terminal testing device”) to cause the UE 120 to wake up from the power saving state. Alternatively, paragraph 0084, as shown by reference number 550, the NR BS 110 may provide a wakeup message to the LTE BS 110 (“transmitting … the generated control signaling message to the first mobile terminal testing device”) to cause the UE 120 to wake up from a power saving state of the C-DRX cycle. The specific scenario including this step is also disclosed in Agiwal, paragraph 0079: At operation 412, the SeNB 403 transmits the SeNB Addition Request ACK including its beamforming capability to the MeNB 402 (“transmitting … the generated control signaling message to the first mobile terminal testing device”) for example in the HF RACH Config.); and
(He, paragraph 0081: As shown by reference number 530, the LTE BS 110 (“the first mobile terminal testing device”, when used in the testing setup of Mow) may forward or relay the wakeup message to the UE 120 (“transmitting … the generated control signaling message to the mobile terminal”) without processing a payload of the wakeup message (e.g., since the wakeup message is associated with a transparent RRC container). As further shown, the LTE BS 110 may forward or relay the wakeup message on an LTE connection (“on a plane of the preceding communication standard”). Alternatively, paragraph 0086: As shown by reference number 560, the LTE BS 110 may receive the wakeup message, and may generate a wakeup instruction based at least in part on the wakeup message. Paragraph 0087: As shown by reference number 570, the LTE BS 110 may provide the wakeup instruction via an LTE connection to the UE 120. Agiwal, paragraph 0080: At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401.).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160286422, US 20150281984, US 20140206345, US 20120327796 all disclosing creation and usage of test scenarios to test mobile terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648